Case 2:20-cv-04457-ES-CLW Document 73 Filed 05/04/21 Page 1 of 4 PageID: 1313




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
--------------------------- x
YANG RENBIN, ROBERT               :
ANGELINE, COREY HAYS, AND :
ALEXANDRE TAZI, Individually and :
On Behalf of All Others Similarly :
Situated,                         :
                                  : 20-cv-04457-ES-CLW
                  Plaintiff,      :
                                  :
            vs                    :
                                  :
GSX TECHEDU INC., LARRY           :
XIANGDONG CHEN, NAN SHEN, :
XIN FAN, YIMING HU, MING LIAO, :
CREDIT SUISSE SECURITIES (USA) :
LLC, DEUTSCHE BANK                :
SECURITIES, INC., BARCLAYS        :
CAPITAL, INC., BOFA SECURITIES, :
INC., CLSA LIMITED, AND           :
GOLDMAN SACHS (ASIA) L.L.C., :

             Defendants.
--------------------------- x

        STIPULATION AND ORDER OF VOLUNTARY PARTIAL
                         DISMISSAL

            Plaintiffs Yang Renbin, Robert Angeline, Corey Hays, Alexandre

Tazi (“Plaintiffs”) and Defendants GSX Techedu Inc., Ming Liao, Credit Suisse

Securities (USA) LLC, Deutsche Bank Securities Inc., Barclays Capital Inc., BofA




                                       1
Case 2:20-cv-04457-ES-CLW Document 73 Filed 05/04/21 Page 2 of 4 PageID: 1314




Securities, Inc., CLSA Limited, and Goldman Sachs (Asia) L.L.C. (“Served

Defendants”)1 hereby stipulate and agree as follows:

              1.    Counts Three and Four of the Amended Complaint are

dismissed without prejudice against all Served Defendants and Unserved

Defendants, with each party to bear its own costs, including any attorney’s fees and

other expenses of this litigation with respect thereto. This stipulation does not

affect Counts One or Two.

              2.    Accordingly, there are no remaining claims against Defendants

Xin Fan, Yiming Hu, Ming Liao, Credit Suisse Securities (USA) LLC, Deutsche

Bank Securities Inc., Barclays Capital Inc., BofA Securities, Inc., CLSA Limited,

and Goldman Sachs (Asia) L.L.C., who are hereby dismissed entirely from this

action.

              3.    Plaintiffs have not received, and will not receive, any monetary

consideration in connection with this voluntary dismissal.

              4.    Plaintiffs and Defendant GSX Techedu Inc., the only remaining

served defendant, respectively reserve all other rights.




1
    To Defendants’ knowledge, none of the remaining named defendants—Larry Xiangdong
    Chen, Nan Shen, Xin Fan and Yiming Hu (“Unserved Defendants)—has been served.

                                           2
Case 2:20-cv-04457-ES-CLW Document 73 Filed 05/04/21 Page 3 of 4 PageID: 1315




IT IS SO ORDERED.


                      May 4 2021
Dated: ____________________,

                                         _____________________________
                                           THE HON. ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

DATED:      April 30, 2021
 s/ Austin P. Van                           s/ Scott D. Musoff
 Jeremy A. Lieberman (pro hac vice          Scott D. Musoff
 application forthcoming)                   Robert A. Fumerton (pro hac vice)
 Austin P. Van (pro hac vice)               Michael C. Griffin (pro hac vice)
 Terrence W. Scudieri, Jr.                  SKADDEN, ARPS, SLATE,
 POMERANTZ LLP                                MEAGHER & FLOM LLP
 600 Third Avenue, 20th Floor               One Manhattan West
 New York, New York 10016                   New York, New York 10001
 Telephone: (212) 661-1100                  Telephone: (212) 735-3000
 Facsimile: (212) 661-8665                  Facsimile: (917) 735-2000
 jalieberman@pomlaw.com                     scott.musoff@skadden.com
 avan@pomlaw.com                            robert.fumerton@skadden.com
 tscudieri@pomlaw.com                       michael.griffin@skadden.com

 Lead Counsel for Lead Plaintiff Yang       Counsel for Defendant GSX Techedu
 Renbin, and Additional Plaintiffs          Inc. and Ming Liao
 Corey Hays and Alexandre Tazi

 Laurence M. Rosen                          s/ Craig A. Domalewski
 THE ROSEN LAW FIRM, P.A.                   Craig A. Domalewski
 One Gateway Center, Suite 2600             DUGHI, HEWIT &
 Newark, New Jersey 07102                   DOMALEWSKI, P.C.
 Telephone: (973) 313-1887                  340 North Avenue
 Facsimile: (973) 833-0399                  Cranford, New Jersey 07016
 lrosen@rosenlegal.com                      (908) 272-0200
                                            cdomalewski@dughihewit.com


                                        3
Case 2:20-cv-04457-ES-CLW Document 73 Filed 05/04/21 Page 4 of 4 PageID: 1316




 Jing Chen                             David G. Januszewski (pro hac vice)
 THE ROSEN LAW FIRM, P.A.              Herbert S. Washer (pro hac vice)
 275 Madison Avenue, 40th Floor        Sheila C. Ramesh (pro hac vice)
 New York, New York 10016              Adam S. Mintz (pro hac vice)
 Telephone: (212) 686-1060             CAHILL GORDON &
 Facsimile: (212) 202-3827             REINDEL LLP
 jchen@rosenlegal.com                  32 Old Slip
                                       New York, New York 10005
 Junbo Hao                             Telephone: (212) 701-3000
 HAO LAW FIRM                          Facsimile: (212) 269-5420
 BEIJING HAO JUNBO LAW FIRM djanuszewski@cahill.com
 Room 3-401 No. 2 Building,            hwasher@cahill.com
 No. 1 Shuangliubei Street             sramesh@cahill.com
 100024 Beijing                        amintz@cahill.com
 People’s Republic of China
 Telephone: +86 137-1805-2888          Counsel for Defendants Credit Suisse
 Email: jhao@haolaw.cn                 Securities (USA) LLC, Deutsche Bank
                                       Securities Inc., Barclays Capital Inc.,
 Additional Counsel for Lead Plaintiff BofA Securities, Inc., CLSA Limited,
 and Additional Plaintiff Robert       and Goldman Sachs (Asia) L.L.C.
 Angeline




                                       4
